

LICENSE AGREEMENT
(Ociniplon - CL273,547)
 
THIS AGREEMENT (this “Agreement”) is entered into on this 7th day of December
2006 (the “Signature Date”) and is effective as of May 29, 1998 (the “Effective
Date”) by and between DOV PHARMACEUTICAL, INC., a corporation organized and
existing under the laws of the State of Delaware, having its registered offices
at 150 Pierce St., Somerset, New Jersey 08873 (hereinafter “DOV”) and WYETH
HOLDINGS CORPORATION (formerly known as “American Cyanamid Company”), a
corporation organized under the laws of the State of Maine, U.S.A., having its
principal place of business at 5 Giralda Farms, Madison, New Jersey 07940,
U.S.A. (hereinafter “Wyeth”).
 
WITNESSETH:
 
WHEREAS, DOV and Wyeth entered into that certain License Agreement dated May 29,
1998 (as previously amended, the “Original License Agreement”) pursuant to which
Wyeth granted to DOV a worldwide exclusive license under the ACY Patents and the
ACY Know-How (as such terms are defined therein) for a group of four (4)
specified compounds;
 
WHEREAS, DOV and Wyeth entered into that certain Amended and Restated License
Agreement dated February 25, 2004 (the “Prior Amended and Restated License
Agreement”) pursuant to which (i) Wyeth and DOV amended and restated the
Original License Agreement so as to remove from such agreement the rights and
licenses granted to DOV and the other rights and obligations of each of the
parties thereunder, in each case, which rights, licenses and obligations relate
to the compound designated as CL 285,489 (also known as Indiplon) and to modify
the consideration payable by DOV to Wyeth thereunder with respect to each
Product other than CL 285,489 and (ii) at the time the Prior Amended and
Restated License Agreement was entered into by the parties, the parties also
entered into a separate license agreement providing for the grant of a
worldwide, exclusive license to DOV under certain intellectual property rights
of Wyeth for the development and commercialization of CL 285,489 and setting
forth the rights and obligations of the parties with respect thereto;
 
WHEREAS, DOV and Wyeth now desire to amend and restate the Prior Amended and
Restated License Agreement so as to modify the rights and obligations of the
parties with respect to CL 220,075 and to remove from such agreement, and
reflect in this Agreement and another license agreement to be entered into
concurrently with this Agreement, the rights and licenses granted to DOV and the
other rights and obligations of DOV and Wyeth, in each case, which rights,
licenses and obligations related to, respectively, the compounds designated as
CL 273,547 & CL 216,303;
 
WHEREAS, Wyeth possesses intellectual property rights relating to the chemical
compound designated CL 273,547 and listed in Schedule 1 attached hereto and made
a part hereof and to pharmaceutical products to be processed from the aforesaid
compound;
 
WHEREAS, Wyeth designates Wyeth Pharmaceuticals, an Affiliate of Wyeth, with
principal offices at 500 Arcola Road, Collegeville, Pennsylvania 19426, U.S.A.,
as the correspondent and contact for day-to-day business regarding the compounds
that appear in Schedule 1. All correspondence and contacts shall be with Wyeth
Pharmaceuticals.
 
1

--------------------------------------------------------------------------------


 
WHEREAS, DOV is interested to develop as well as manufacture, have manufactured
, use, and sell pharmaceutical products containing CL 273,547 worldwide under
licenses that Wyeth is willing to grant.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the parties hereto agree as follows:
 
Article 1.0  Definitions
 

1.1.
“Affiliate” means with respect to a party, any other business entity that
directly or indirectly controls, is controlled by, or is under common control
with, such party. A business entity or party shall be regarded as in control of
another business entity if it owns, or directly or indirectly controls, at least
fifty percent (50%) of the voting stock or other ownership interest of the other
business entity, or if it directly or indirectly possesses the power to direct
or cause the direction of the management and policies of the other business
entity by any means whatsoever.

 

1.2.
“Control” or “Controlled” means, with respect to any intellectual property
right, possession of the ability to grant the other party access, a license or
sublicense (as applicable) as provided for herein without violating the terms of
any agreement or other arrangement with any third party existing at the time
such party would be first required hereunder to grant the other party such
access, license or sublicense.

 

1.3.
“DOV Patents” means (i) the patents and patent applications listed in Exhibit B,
all patents issuing on such patent applications, plus all other Patents Rights
that claim priority to, in whole or in part, directly or indirectly, one or more
of any such patents or patent applications, plus (ii) all other Patent Rights
Controlled by DOV or any of its Affiliates, as of the Effective Date or
thereafter during the term of this Agreement, that are necessary for the
manufacture, use sale, offer for sale, importation, research, development or
commercialization or other exploitation of any Product or Marketed Product
solely for use in the Retained Rights Field, provided, however, that for this
clause (ii) such other Patent Rights shall not include (1) any Patent Right
directed to or claiming any manufacturing technology that is not required for
the manufacture of such Product or Marketed Product (e.g., if the Product or
Marketed Product is amenable to being manufactured by a method that is not
covered by the applicable other Patent Right, such other Patent Right would not
be considered to be a DOV Patent for purposes of this Agreement) or (2) any
Patent Right directed to or claiming any pharmaceutical formulation technology.

 

1.4.
“Field” means the treatment of any diseases, disorders and conditions in humans,
other than any disease, disorder or condition within the Retained Rights Field.

 

1.5.
“Marketed Product” means a pharmaceutical preparation in finished form
containing Product suitable for human administration, whether alone or in
combination with other active ingredients.

 

1.6.
“Net Sales” shall mean the gross amount invoiced for the Marketed Product sold,
distributed or otherwise disposed of by DOV and/or its Affiliates or its
sublicensees (including any further sublicensees), in an arm’s length
transaction to an end user (“Gross Sales”), less:

 

(i)
transportation charges or allowances, if any, included in such price;

 
2

--------------------------------------------------------------------------------


 

(ii)
trade, quantity or cash discounts, service allowances and broker’s or agent’s
commissions, but not salaries, commissions, bonuses or other incentive pay to
in-house sales or other personnel if any, allowed or paid;

 

(iii)
credits or allowances, if any, given or made on account of price adjustments,
returns, bad debts, off-invoice promotional discounts, rebates, and any all
Federal, state or local government rebates whether in existence now or enacted
at any time during the term of this Agreement (e.g., HCFA or Medicaid rebates),
rejections, recalls or destruction requested or made by an appropriate
government agency; and

 

(iv)
any tax, excise or governmental charge upon or measured by the sale,
transportation, delivery or use of the Marketed Product;

 
provided that Net Sales shall in no event be less than eighty percent (80%) of
Gross Sales.
 
In the case of discounts on “bundles” of products which include the Marketed
Product, DOV, its Affiliates and its sublicensees (including further
sublicensees) may, with notice to Wyeth, calculate Net Sales as set forth above
discounting the bona fide list price of the Marketed Product by the average
percentage discount of all products of the selling party and/or its Affiliates
or sublicensees in a particular “bundle”, calculated as follows:
 
Average percentage
discount on a = (1-A/B) x 100
particular “bundle”
 
where A equals the total discounted price of a particular “bundle” of products,
and B equals the sum of the undiscounted bona fide list prices of each unit of
every product in such “bundle”. DOV shall provide Wyeth documentation,
reasonably acceptable to Wyeth, establishing such average discount with respect
to each “bundle”. Where the Marketed Product is also sold other than in bundled
form, the average discount as calculated above shall be applied to the
undiscounted list price of the Marketed Product in the “bundle”. If the Marketed
Product is not sold separately and no bona fide list price exists for the
Marketed Product, the parties shall negotiate in good faith an imputed list
price for the Marketed Product, and the average discount as calculated above
with respect thereto shall be applied to such imputed list price.
 
For the sake of clarity, sales of Product or Marketed Product among DOV, its
Affiliates, sublicensees or Commercial Partners, where such Product or Marketed
Product is being transferred to such Affiliate, sublicensee or Commercial
Partner for purposes of resale or further distribution, shall not be included in
the calculation of Net Sales, it being understood that Net Sales shall be
calculated based on the gross amount invoiced in connection with such resale or
further distribution. Notwithstanding, the foregoing, if Product or Marketed
Product is sold or otherwise transferred among DOV, its Affiliates, sublicensees
or Commercial Partners and DOV, such Affiliate, such sublicensee or such
Commercial Partner is the end user of such Product or Marketed Product, then the
Net Sales for such units of Product or Marketed Product shall be calculated
based on the gross amount invoiced in connection with such sale or transfer.
 
3

--------------------------------------------------------------------------------


 

1.7.
“Patent Rights” shall mean all patents and patent applications, including,
without limitation, all provisional applications, substitutions, continuations,
continuations-in-part, divisions, and renewals, all patents granted thereon, and
all patents-of-addition, reissues, reexaminations, extensions and extended
exclusivities (including, without limitation, supplementary protection
certificates and pediatric extensions) or restorations by existing or future
extension or restoration mechanisms.

 

1.8.
“Product” means the compound listed in Schedule 1, plus any and all prodrugs,
optical isomers, hydrates, solvates, salt forms and polymorphs of such compound.

 

1.9.
“Retained Rights Field” means the treatment or amelioration of vasomotor
symptoms caused by or occurring in relation to or connection with menopause or
other female hormonal fluctuations in the patient being treated.

 

1.10.
“Scheduled Payments” means those lump sums payable at the time of the
achievement of specific developmental activities during the development period
through actual commercial introduction of a Product following regulatory
approval.

 

1.11.
“Territory” means all countries of the world.

 

1.12.
“Wyeth Know-How” means all information, patentable or otherwise, developed,
applied, or acquired by Wyeth as of May 22, 1997 relating to the production or
development of the Product that is reasonably useful or necessary to develop or
manufacture Product.

 

1.13.
“Wyeth Patents” means the Wyeth Primary Patents and the Wyeth Secondary Patents.

 

1.14.
“Wyeth Primary Patents” means the (i) patents listed in Exhibit A, (ii) all
other Patents Rights that claim priority to, in whole or in part, directly or
indirectly, one or more of any of the patents identified in (i) above (or patent
applications from which such patents issued), and (iii) those other Patent
Rights Controlled by Wyeth or any of its Affiliates, as of the Effective Date or
thereafter during the term of this Agreement, which other Patent Rights relate
solely to and may be used solely for the manufacture or use of the Product or
Marketed Product in the Field, provided, however, that such other Patent Rights
of this clause (iii) shall not include (a) any Patent Right directed to or
claiming any manufacturing technology that is not required for the manufacture
of such Product or Marketed Product (e.g., if the Product or Marketed Product is
amenable to being manufactured by a method that is not covered by the applicable
other Patent Right, such other Patent Right would not be considered to be a
Wyeth Primary Patent for purposes of this Agreement) or (b) any Patent Right
directed to or claiming any pharmaceutical formulation technology.

 

1.15.
“Wyeth Secondary Patents” means all Patent Rights (other than the Wyeth Primary
Patents) Controlled by Wyeth or any of its Affiliates, as of the Effective Date
or thereafter during the term of this Agreement, that are necessary for the
manufacture, use, sale, offer for sale, importation, research, development or
commercialization or other exploitation of any Product or Marketed Product,
provided, however, that such Patent Rights shall not include (i) any Patent
Right directed to or claiming any manufacturing technology that is not required
for the manufacture of such Product or Marketed Product (e.g., if the Product or
Marketed Product is amenable to being manufactured by a method that is not
covered by the applicable other Patent Right, such other Patent Right would not
be considered to be a Wyeth Secondary Patent for purposes of this Agreement) or
(ii) any Patent Right directed to or claiming any pharmaceutical formulation
technology.

 
4

--------------------------------------------------------------------------------


 

1.16.
“Wyeth’s Place of Payment” means 500 Arcola Road, Collegeville, Pennsylvania
19426.

 

1.17.
As used in this Agreement, the singular includes the plural and the plural
includes the singular, wherever appropriate by fact or by context.

 
Article 2.0  License Grants
 

2.1.
As of May 29, 1998, Wyeth hereby grants, for itself and its Affiliates, to DOV
and its Affiliates, an exclusive (even as to Wyeth and its Affiliates) license
under Wyeth Patents and Wyeth Know-How (a) to make, have made and develop
(subject to Article3.4) Product and Marketed Product in the Territory and (b) to
use, sell, offer to sell, import and commercialize Product and Marketed Product
in the Field in the Territory. For the sake of clarity, DOV shall have no right
under the Wyeth Patents or the Wyeth Know-How to make, have made, and develop
any Product and Market Product in the Retained Rights Field, it being understood
and agreed that Wyeth shall have the sole right to do so, subject to Article
3.4. For the sake of clarity, the license granted hereunder with respect to a
Product or Marketed Product shall encompass any metabolite of such Product or
Marketed Product resulting from human administration of such Product or Marketed
Product, but shall not encompass the administration of any such metabolite as a
separate pharmaceutical product.

 

2.2.
Subject to Wyeth’s right of first refusal provided for in Article 4.0 and the
provisions in Article 5.0, DOV shall have the right to grant sublicenses under
the license provided for in Article 2.1. DOV shall provide Wyeth with a true,
accurate and complete copy of each such sublicense granted by it promptly after
granting such sublicense. In the event that DOV grants such a sublicense to a
third party, Wyeth agrees to negotiate in good faith and enter into with each of
DOV and such third party a standby license under which Wyeth would grant to such
third party (and DOV would consent to the grant to such third party of), a
direct license of the rights granted to DOV under Article 2.1 above, which
direct license (i) would become effective upon the termination (but not
expiration) of this Agreement for any reason other than a termination by Wyeth
under Article 13.4 for an uncured material breach of this Agreement which breach
is caused in whole or in part by the actions or omissions of such third party
(ii) would provide for such third party to promptly cure any breach of this
Agreement remaining uncured at such time of termination, (iii) would be on the
terms and conditions under the sublicense agreement between DOV and such third
party, provided, however, that in no event shall such terms and conditions be
any less favorable to Wyeth than the terms and conditions of this Agreement and
(iv) would include other terms and conditions customary for agreements of such
type. It is understood and agreed that in consideration for entering into any
such direct license, Wyeth would not require such sublicensee to make any
payments to Wyeth over and above those that would be required under clauses (ii)
and (iii) above.

 

2.3.
Without limiting the scope of the license granted to DOV under Article 2.1(a),
Wyeth retains all rights under the Wyeth Patents and Wyeth Know-How to use,
sell, offer to sell, import, develop and commercialize Product and Marketed
Product in the Territory solely for use in the Retained Rights Field, in all
events subject to Article 3.4. On a country-by-country basis, Wyeth hereby
agrees not to commercialize Product or Marketed Product for use in the Field for
the period during which DOV is obligated to pay royalties hereunder on sales of
Product or Marketed Product in such country.

 
5

--------------------------------------------------------------------------------


 

2.4.
As of the Effective Date, DOV hereby grants, for itself and its Affiliates, to
Wyeth, an exclusive license under the DOV Patents to use, develop, sell, offer
to sell, import and commercialize Product and Marketed Product in the Territory
solely for use in the Retained Rights Field, in all events subject to Article
3.4 remaining in full force and effect, provided, however, that the grant of
such license shall be subject to the licenses granted to DOV under Article 2.1,
including, without limitation, DOV’s exclusive right under the Wyeth Patents and
to use the Wyeth Know-How to make, have made and develop Product and Marketed
Product in the Territory.

 
Article 3.0  Developmental Activities
 

3.1.
While this Agreement is in effect, DOV shall use reasonable efforts to develop
and commercialize the Product, either through itself or through a third party
commercial partner. Such activities include negotiating the terms of a
sublicense agreement with a third party.

 

3.2.
DOV may disclose unpublished Wyeth Patents and Wyeth Know-How to a third party,
bound under an obligation of confidentiality that is substantially the same as
the obligation provided for in Article 7.0 of this Agreement, to the extent
necessary to negotiate a sublicense, and thereafter to develop and commercialize
the Product.

 

3.3.
On a quarterly basis, DOV, upon Wyeth’s request, shall provide Wyeth with a
written report outlining its developmental activities during that quarter.

 

3.4.
In the event that either party desires either to conduct any clinical studies of
a Product or Marketed Product for use in the Retained Rights Field or to seek
regulatory approval to market and sell Product or Marketed Product for use in
the Retained Rights Field, such party shall notify the other and the parties
shall enter into negotiations for the parties to cooperate in the development
and commercialization of Product and Marketed Product on mutually agreeable
terms for use in the Retained Rights Field, provided, however, that neither
party or any of their respective Affiliates or sublicensees shall conduct any
such research or development or commercialization of any Product or Marketed
Product for use in the Retained Rights Field without first reaching agreement
with the other party, and provided further, DOV shall not be in violation of
this Article 3.4 if a patient is treated for a disease, condition or disorder
falling within the Retained Rights Field merely incidentally as a result of
administration of Product or Marketed Product for an indication not falling
within the Retained Rights Field (provided that for this last provisio neither
DOV, its Affiliates or sublicensees have deliberately taken any action, directly
or indirectly, to encourage such use of a Product or Marketed Product).

 
Article 4.0  Wyeth Right of First Refusal
 

4.1.
Prior to or simultaneously with beginning discussions with any third party
regarding a potential Partnering Agreement for Product or Marketed Product, DOV
may notify Wyeth that DOV is pursuing such discussions and provide Wyeth with a
copy of all data and information in DOV’s possession relating to such Product or
Marketed Product. Prior to its entering into a Partnering Agreement with a third
party with respect to Product, DOV shall present, in writing, to Wyeth the bona
fide proposed terms and conditions of said Partnering Agreement (the “Third
Party Term Sheet”). Following receipt by Wyeth of the Third Party Term Sheet,
Wyeth shall have thirty (30) days to notify DOV if it intends to enter into a
development agreement with DOV, the terms of which would exceed those proposed
by a third party by ten percent (10%) relative to Scheduled Payments and
royalties, provided, however, that if DOV has not provided Wyeth with the
notification, data and information as and when contemplated under the first
sentence of this Article 4.1, the thirty (30) day period referenced above in
this sentence shall be changed to sixty (60) days. So as to permit Wyeth to
reach such decision, DOV shall provide to Wyeth all relevant data and
information regarding Product available to DOV (which data was not previously
provided to Wyeth as required under the first sentence of this Article 4.1),
simultaneously with its providing to Wyeth the terms and conditions offered by
the said third party.

 
6

--------------------------------------------------------------------------------


 

4.2.
Upon Wyeth’s providing DOV with notification of its intent to enter into an
agreement with DOV pursuant to Article 4.1, the parties will promptly negotiate
said agreement embodying Wyeth’s offer under Article 4.1 and this Agreement
shall terminate upon the effective date of said agreement.

 

4.3.
If Wyeth does not notify DOV of its intention to enter into an agreement with
DOV pursuant to Articles 4.1 and 4.2, within the thirty (30) or sixty (60) day
period provided for under Article 4.1, as applicable, DOV shall be free to enter
into a sublicense agreement with the third party under the terms presented to
Wyeth, or better.

 

4.4.
In the event that DOV files a New Drug Application (NDA) in the USA, or a
foreign equivalent thereof in Europe or Japan, but has not yet entered into a
license agreement with a third party for Product, DOV shall provide Wyeth with a
copy of the NDA ( or the foreign equivalent thereof as filed together with its
English translation) for evaluation by Wyeth. If Wyeth expresses an interest in
marketing the Product, then the parties shall enter into good faith negotiations
relating to the possibility of Wyeth’s obtaining marketing rights to the
Product, provided that DOV shall not be required to grant by this Article 4.4
any such rights.

 
Article 5.0  Partnering Agreements
 

5.1.
If DOV enters into a Partnering Agreement with a third party with regard to
Product under this Agreement, such Partnering Agreement shall provide for DOV to
receive Scheduled Payments and royalty payments based on Net Sales of Marketed
Product.

 
Article 6.0  Payments
 

6.1.
Within thirty (30) days after the Effective Date of the Original License
Agreement, DOV shall pay Wyeth the fee as indicated below in this Article 6.1
for exercising its Option rights with regard to each Product. Such fee shall be
non-refundable and non-creditable against any other payments due Wyeth pursuant
to this Agreement:

 
CL 273,547
 
$
50,000
 

 
Wyeth acknowledges that the fee provided for in this Article 6.1 has been
received.
 

6.2.
DOV shall pay to Wyeth each of the Scheduled Payments set forth below within
thirty (30) days after achievement of the event corresponding to such Scheduled
Payment:

 
7

--------------------------------------------------------------------------------


 
Event
 
Payment
 
First NDA (or equivalent) filing in the United States, Europe or Japan for a
Product containing CL 273,547
 
$
2,500,000
 
NDA (or equivalent) approval in the United States, Europe or Japan for a Product
containing CL 273,547
 
$
4,500,000
 



Notwithstanding the foregoing, in the event that DOV grants to a third party a
sublicense with respect to Product or Marketed Product or otherwise enters into
an agreement (a “Partnering Agreement”) with a third party (a “Commercial
Partner”) relating to and where such third party has the right to control, in
whole or in part, the development or commercialization of Product or Marketed
Product in one or more countries of the Territory (including, without
limitation, any asset purchase agreement, joint venture agreement, collaboration
agreement, copromotion or comarketing agreement, distribution agreement, or
license agreement, but excluding any agreement where the third party solely
provides services to DOV in connection with the development of the Product,
e.g., a clinical trial agreement with a clinical research organization) then the
Scheduled Payment set forth above that would become due with respect to such
Product(s) upon NDA (or equivalent) filing or approval, as the case may be, but
regardless of whether the relevant event actually occurs, shall become
immediately due and shall be payable by DOV within thirty (30) days. The
remaining Scheduled Payments, if any, for such Product shall remain payable upon
achievement of the relevant events as set forth above. For the sake of clarity,
only one Scheduled Payment shall be accelerated per Product.
 

6.3.
DOV shall pay to Wyeth royalties in the amount of three and one-half percent
(3.5%) of all Net Sales obtained by DOV or its Affiliates, in connection with
the sale, or distribution or other disposition of Product or Marketed Product in
the Territory. Notwithstanding the foregoing, if DOV sublicenses the Product or
Marketed Product or otherwise enters into a Partnering Agreement with any third
party relating to the development or commercialization of the Product or
Marketed Product in one or more countries of the Territory, DOV shall pay to
Wyeth royalties in the amount of four percent (4.0%) of all Net Sales obtained
by DOV, its Affiliates, sublicensees or Commercial Partners in connection with
the sale, distribution or other disposition of such Product or Marketed Product
in such country(ies) (it being understood that for all remaining countries
royalties would remain payable at the rates set forth above).

 

6.4.
DOV shall keep and shall obligate its Affiliates, sublicensees and Commercial
Partners to keep accurate and complete records of all sales of Product and
Marketed Product in accordance with generally accepted accounting principles and
practices. In any agreement between DOV and a third party, DOV shall obligate
such third party to allow routine audits by Wyeth of such third party’s records
relating to the Product and Marketed Product and shall further require such
third party to likewise obligate any additional third party that enters into an
agreement with the third party relating to the Product and Marketed Product to
allow routine audits by Wyeth of such additional third party’s records relating
to the Marketed Product. Wyeth, no more than one time per calendar year for each
of DOV or any third party so audited, may conduct, at its own expense, at
reasonable times during normal business hours, through an accountant designated
by Wyeth and acceptable to DOV (and its sublicensees and their sublicensees, as
appropriate), an audit of the accounts contemplated above, as well as any
supporting instruments and documents, and may make copies of and extracts from
such records for the sole purpose of ascertaining or verifying the correctness
of the amounts remitted by DOV hereunder. Such accountant shall be required by
DOV or any sublicensee to enter into a reasonably acceptable confidentiality
agreement, and in no event shall such accountants disclose to Wyeth or DOV any
information other than information relating to or supporting the accuracy of the
payments due from DOV hereunder (and, except to the extent necessary to support
sales data using bundles, in no event information that relates to products other
than the Product and Marketed Product). Each such audit shall be limited to the
records and accounts pertaining to the year on which the audit is conducted and
the immediately preceding five (5) calendar years. Results in the form of a
report of such audit shall be made available by Wyeth to DOV and to any third
party that is the subject of the audit. Should such audit reveal any
discrepancies between reports made by DOV or its sublicensees and the audit
exceeding five percent (5%) in favor of DOV or any third party that is audited,
then DOV shall pay in full the costs of such audit requested by Wyeth;
otherwise, Wyeth shall bear the costs in full for the audit of the records of
DOV, its Affiliates, or its sublicensees. In the event DOV, its Affiliates or
sublicensees (including further sublicensees) conducts an audit of any
sublicensee selling the Marketed Product, DOV shall provide or shall cause such
Affiliate or sublicensee to provide to Wyeth a copy of each audit report
generated in connection therewith.

 
8

--------------------------------------------------------------------------------


 

6.5.
Royalty payments shall be due within sixty (60) days of the end of each calendar
quarter on Net Sales made in that quarter and shall be paid at Wyeth’s Place of
Payment. Royalties shall accrue in the currency of the country in which the sale
of the Product or Marketed Product is made, and if different from U. S. dollars
shall be converted into such currency using the exchange rate appearing in the
Wall Street Journal applicable for the last day of the calendar quarter during
which the royalties accrued.

 

6.6.
All taxes, assessments, fees, and charges, if any, levied under income tax laws
or regulations with respect to payments due Wyeth hereunder shall be for the
account of Wyeth and if required by law to be withheld and paid to the
applicable jurisdiction, may be deducted by DOV from such payments due to Wyeth.
Receipts for all such deducted taxes, assessments, fees and charges paid by DOV
to the taxing authorities shall be secured by DOV and sent to Wyeth.

 

6.7.
In case of any delay in payment by DOV to Wyeth not occasioned by force majeure,
interest at the rate of one percent (1%) per month, assessed from the
thirty-first (31st) day after the due date of the said payment, shall be due
Wyeth without any special notice.

 
Article 7.0  Confidentiality
 

7.1.
If during the performance of this Agreement, one party hereto wishes to disclose
information to another that it considers confidential, and if the receiving
party is willing to accept such information, then such information may not be
subsequently disclosed by the receiving party to a third party, other than as
provided in this Agreement, without the written permission of the disclosing
party. The parties to this Agreement shall hold in confidence all information
and all knowledge, know-how, practices, process or other information disclosed
or submitted in writing or in other tangible form that is considered to be
confidential for a period of five (5) years from the date of such disclosure,
except:

 
9

--------------------------------------------------------------------------------


 

(a)
information that at the time of disclosure is in the public domain;

 

(b)
information that after disclosure is published or otherwise becomes part of the
public domain through no fault of the receiving party;

 

(c)
information that was in the possession of the receiving party at the time of
disclosure;

 

(d)
information that is developed by or on behalf of the receiving party
independently of any disclosure to it by the disclosing party hereunder; or

 

(e)
information that is provided to the receiving party by a third party with the
right to so provide.

 
Article 8.0  Adverse Experience
 

8.1.
DOV shall keep (and DOV shall cause its sublicensees to keep under terms and
conditions equal to those set forth in this Article 8.0) Wyeth, during the term
of this Agreement, promptly and fully informed of all pharmaceutical,
toxicological and clinical findings relating to adverse experience of the
Product or Marketed Product.

 

8.2.
DOV undertakes to notify Wyeth promptly with written confirmation by immediate
telecopy of any information concerning any serious adverse event as defined by
C.I.O.M.S. or the F.D.A. or by the Ministry of Health & Welfare in Japan, as
applicable, reasonably associated with clinical studies or attributed to the use
or application of the Product or Marketed Product. In any event the above
notification shall be made within two (2) working days after DOV first learns or
is advised of all relevant information with respect to such serious adverse
event.

 

8.3.
DOV shall also forward regularly (and usually every six months unless the
parties agree on another period) to Wyeth any information on all other adverse
effects or any difficulty associated with the clinical use, studies,
investigations, tests and prescription of the Product or Marketed Product.

 

8.4.
DOV shall provide upon request the information on estimated patient days of
exposure.

 

8.5.
DOV shall inform Wyeth, without delay, of any governmental action,
correspondence or reports to or from governmental authorities that may affect
the situation of the Product or Marketed Product and furnish Wyeth with copies
of any relevant documents relating thereto.

 
Article 9.0  Representations and Warranties
 

9.1.
Wyeth hereby represents and warrants that it has the right to grant DOV the
license under Article 2.0 of this Agreement, and that, as of the Signature Date,
Wyeth, to the best of its knowledge, is not a party to any lawsuit, opposition,
re-examination or interference contesting the validity of the Wyeth Patents.
Notwithstanding the foregoing, Wyeth makes no other warranties, expressed or
implied, and Wyeth does not warrant, nor does it entitle any agent, officer,
employee or representative of Wyeth to warrant, validity, enforceability,
efficacy, merchantability, fitness for a particular purpose or otherwise with
respect to Product, Marketed Product or Wyeth Patent as the case may be.

 
10

--------------------------------------------------------------------------------


 

9.2.
DOV is fully cognizant of Good Laboratory Practices (“GLP”) and Good
Manufacturing Practices (“GMP”) and shall manufacture or have manufactured
Product and Marketed Product in a manner that fully complies with GLP and GMP.

 
Article 10.0  Indemnification, Liability and Insurance
 

10.1.
DOV shall at all times during the term of this Agreement, and thereafter,
indemnify, defend and hold Wyeth and all its Affiliates and their respective
directors, officers, partners, employees, servants and agents harmless from and
against any and all claims and expenses, including without limitation legal
expenses, court costs, and reasonable attorney’s fees, arising out of or
relating to the death of or actual or alleged injury to any person or damage to
any third party’s property, and from and against any other claim, proceeding,
demand, expense, cost and liability of any kind whatsoever (collectively
“liabilities”) resulting from, arising out of or related to Product or Marketed
Product.

 

10.2.
DOV shall take all necessary steps, at its own costs, and shall so obligate its
sublicensee to properly maintain insurance policies to cover all liabilities to
any third party that might be incurred, directly or indirectly, as a result of
its participation in the performance of this Agreement.

 

10.3.
DOV shall maintain (and shall cause its sublicensee to maintain) product
liability insurance that may include funded self-insurance reserves with respect
to the development, manufacture and sale of Product and Marketed Product in such
amount as customary in the industry. DOV (and its sublicensee) shall maintain
such insurance for so long as it continues to develop, manufacture or sell
Product and Marketed Product and thereafter for so long as required to cover
such manufacture or sales.

 
DOV (and its sublicensee) shall name Wyeth as an additional insured on its
insurance policy. Upon execution of the Original License Agreement DOV has
supplied, and during the term of this Agreement, upon Wyeth’s request, DOV shall
supply Wyeth with evidence of such coverage, and undertakes to communicate to
Wyeth during the term of this Agreement any modifications to such coverages.
 
Article 11.0  Use of Names/ Trademarks/Publicity
 

11.1.
Neither party shall use the name or trademarks of the other party in any
advertising or other form of publicity without the written permission of the
other party.

 

11.2.
By virtue of this License Agreement, neither party shall acquire any right to
use trademarks, tradedress or other indicia of origin belonging to the other
party, or any of such other party’s Affiliates.

 

11.3.
The timing and content of any press release or other public communications
relating to this Agreement and the transactions contemplated herein shall,
except as otherwise required by law, be determined jointly by Wyeth and DOV.

 
Article 12.0  Patent Maintenance, Infringements, and Interferences
 

12.1.
Wyeth Patents.

 
11

--------------------------------------------------------------------------------


 

(i)
Prosecution and Maintenance. Wyeth shall be responsible for the preparation,
filing, prosecution and maintenance (including, without limitation, any
interferences, oppositions, reissue proceedings and reexaminations), of the
Wyeth Patents. Wyeth shall reasonably consult with DOV with respect to the
preparation, filing, prosecution and maintenance of the Wyeth Primary Patents
and DOV agrees to reasonably cooperate with Wyeth in such activities. Wyeth
shall keep DOV advised of the status of such activities and shall also inform
DOV in a timely manner of any material communications Wyeth receives from the
relevant patent office with respect to such activities. Wyeth shall give notice
to DOV of any desire to cease preparation, filing, prosecution or maintenance of
any Wyeth Primary Patent on a country-by-country basis, and in such case, DOV
shall have the right to elect to continue preparation, filing, prosecution and
maintenance of such Wyeth Primary Patent. In the event that DOV elects to
continue any such activities for such Wyeth Primary Patent, DOV shall reasonably
consult with Wyeth with respect thereto and shall consider in good faith Wyeth’s
reasonable views with respect to such activities, and Wyeth agrees to transfer
to DOV all information reasonably requested by DOV for DOV to conduct such
activities and to otherwise reasonably cooperate with DOV in such actions. DOV
shall keep Wyeth advised of the status of such actions and shall also inform
Wyeth in a timely manner of any material communications DOV receives from the
relevant patent office with respect to such activities. Each party shall bear
its own costs with respect to any preparation, filing, prosecution and
maintenance of any Wyeth Patent for which it is responsible. Upon DOV’s
reasonable request, Wyeth shall consider in good faith prosecuting in a separate
Patent application any claim(s) concerning Product or Marketed Product that if
separated into a separate Patent would thereby qualify as a “Wyeth Primary
Patent” under clause (iv) of that definition instead of being included in
another Wyeth Patent that is a “Wyeth Secondary Patent” hereunder, provided that
(i) such separation and additional Patent shall not adversely affect the
patentability, validity or enforceability any of the other Wyeth Patents or any
other Patents owned or controlled by Wyeth or any of its Affiliates, and
(ii) DOV shall be responsible for any incremental out-of-pocket costs incurred
by Wyeth for preparing, filing, prosecuting and maintaining such additional
Patent.

 

(ii)
Defense. In the event that any actions, claims, demands, suits or other legal
proceedings are brought or threatened to be brought against DOV by a third party
for infringement of such third party’s patent(s) relating to Product per se (but
not relating to formulation technology or general manufacturing technology), by
virtue of DOV’s manufacture, use, sale, offer for sale, or importation of the
Product or Marketed Product hereunder, DOV shall notify Wyeth forthwith of the
threat or existence of such actions with sufficient evidence thereof to enable
the parties to prepare an appropriate defense strategy. The parties shall
consult together as to the action to be taken and as to how the defense will be
handled. DOV shall be responsible for all defense costs.

 
12

--------------------------------------------------------------------------------


 
DOV undertakes not to make any admission of liability to a claimant or plaintiff
or his or her legal representative or insurer and not to sign any agreement in
respect of such proceedings without Wyeth’s previous written consent not to be
unreasonably withheld.
 
When DOV, because of the settlement with Wyeth’s consent of the claimed
infringement, or a final unappealable or non-appealed judgment of a court of
competent jurisdiction, is required to make payments to one or more third
parties to obtain a license without which the marketing of the Marketed Product
could not be made in a given country, DOV may deduct up to fifty percent (50%)
of such payments from the royalty payments due to Wyeth hereunder, provided
however, that in no event shall any royalty payment that would otherwise be due
to Wyeth be reduced by more than fifty percent (50%).
 

(iii)
Enforcement - Wyeth Primary Patents. Each party shall promptly inform the other
party of any suspected infringement of any of the Wyeth Primary Patents in the
Field by a third party and provide the other party with any available evidence
of such suspected infringement.

 
DOV shall have the first right but not the obligation to institute any claim,
suit or proceeding against an infringer or a presumed infringer of the Wyeth
Primary Patents in the Field. DOV shall control the prosecution of any such suit
or claim, including without limitation the choice of counsel and shall settle or
dispose of any such suit or claim, provided, however, that DOV shall have no
right to diminish any of the rights retained by Wyeth hereunder in settling or
disposing of any such suit or claim. Wyeth shall provide DOV with all reasonable
assistance (other than financial), at DOV’s expense, required to institute and
maintain such proceedings (including, without limitation, being a named party to
any such suit or claim). In the event DOV takes action against a presumed
infringer of any of the Wyeth Primary Patents, DOV shall bear the entire costs
of such prosecution and, in the event that DOV obtains payment of any recovery,
court award or settlement (a “Recovery”) from the third party infringer for
infringement of the Wyeth Primary Patents, DOV shall pay to Wyeth, after
deducting the costs and expenses borne by DOV in prosecuting the claim of
infringement, either (a) if reasonable royalties are recovered, the greater of
(x) the royalty Wyeth would have been entitled to receive under Article 6 hereof
had such allegedly infringing product been sold as a Product or Marketed Product
under this Agreement or (y) fifty percent (50%) of the remainder of such
Recovery or (b) if lost profits are recovered, the greater of (x) twenty-five
percent (25%) of the remainder of such Recovery or (y) the royalty Wyeth would
have received hereunder on an amount of Net Sales that would generate a profit
for DOV in the amount of the remainder of such Recovery, and, in the case of
either (a) or (b) above, DOV shall be entitled to retain the remaining amount of
such Recovery.
 
Wyeth shall have the right, but not the obligation, to enforce the Wyeth Primary
Patents against any infringer or presumed infringer in the Retained Rights
Field. Wyeth shall control the prosecution of any such enforcement suit or
claim, including without limitation the choice of counsel and shall settle or
dispose of any such suit or claim, provided, however, that Wyeth shall have no
right to diminish any of the rights granted to DOV hereunder in settling or
disposing of any such suit or claim. DOV shall provide Wyeth with all reasonable
assistance (other than financial), at Wyeth’s expense, required to institute and
maintain such proceedings (including, without limitation, being a named party to
any such suit or claim). Wyeth shall bear the entire costs of such prosecution
and shall be entitled to retain one hundred percent (100%) of any Recovery from
the third party infringer for any such infringement.
 
13

--------------------------------------------------------------------------------


 

(iv)
Enforcement - Wyeth Secondary Patents. Each party shall promptly inform the
other party of any suspected infringement of any of the Wyeth Secondary Patents
in the Field by a third party and provide the other party with any available
evidence of such suspected infringement.

 
Wyeth shall have the first right, but not the obligation, to enforce the Wyeth
Secondary Patents against any infringer or presumed infringer thereof. Wyeth
shall control the prosecution of any such enforcement suit or claim, including
without limitation the choice of counsel and shall settle or dispose of any such
suit or claim, provided, however, that Wyeth shall have no right to diminish any
of the rights granted to DOV hereunder in settling or disposing of any such suit
or claim. DOV shall provide Wyeth with all reasonable assistance (other than
financial), at Wyeth’s expense, required to institute and maintain such
proceedings (including, without limitation, being a named party to any such suit
or claim). In the event Wyeth so elects to enforce any of the Wyeth Secondary
Patents against any presumed third party infringer thereof, Wyeth shall bear the
entire costs of such prosecution and, in the event that Wyeth obtains payment of
any Recovery from the third party infringer for any such infringement, Wyeth
shall be entitled to retain one hundred percent (100%) of any such Recovery for
any infringement of the Wyeth Secondary Patents resulting from the manufacture,
use, import, or sale of a product other than a Product or Marketed Product or
from the manufacture, use, import, or sale of a Product or Marketed Product in
the Retained Rights Field and, for infringement of any Wyeth Secondary Patents
as a result of the manufacture, use, import or sale of a Product or Marketed
Product in the Field, Wyeth, after deducting the costs and expenses borne by
Wyeth in taking action against the alleged infringer, shall be entitled to
retain either (a) if reasonable royalties are recovered, the greater of (x) the
royalty Wyeth would have been entitled to receive under Article 6 hereof had
such allegedly infringing product been sold as a Product or Marketed Product
under this Agreement or (y) fifty percent (50%) of the remainder of such
Recovery or (b) if lost profits are recovered, the greater of (x) twenty-five
percent (25%) of the remainder of such Recovery or (y) the royalty Wyeth would
have received hereunder on an amount of Net Sales that would generate a profit
for DOV in the amount of the remainder of such Recovery, and, in the case of
either (a) or (b) above, the remaining amount of such Recovery shall be payable
to DOV.
 
In the event that Wyeth fails to initiate action to obtain a discontinuance of
the alleged infringement of the Wyeth Secondary Patents where such infringement
is a result of the manufacture, use, import or sale of a Product or Marketed
Product in the Field, within one hundred eighty (180) days after notice is given
by one party to the other of such alleged infringement, DOV may, but shall not
be obligated, to request that Wyeth permit DOV to institute negotiations or
legal proceedings with respect to such infringement. Wyeth, shall notify DOV
within sixty (60) days of such request whether it will or will not permit DOV to
take such action, it being understood and agreed, that such determination may be
made by Wyeth in its sole discretion. In the event Wyeth permits DOV to take
such action, DOV shall control the prosecution of any such suit or claim,
including without limitation the choice of counsel and shall settle or dispose
of any such suit or claim (subject to the licenses and retained rights of
Article 2.0). Wyeth shall provide DOV with all reasonable assistance (other than
financial), at DOV’s expense, required to institute and maintain such
proceedings. In the event DOV so elects to enforce the Wyeth Secondary Patents
against a third party manufacturing, using, selling or importing any Product or
Marketed Product in the Field, DOV shall bear the entire costs of such action
and, in the event that DOV obtains payment of any Recovery, from the third party
infringer for any such infringement, DOV, after deducting the costs and expenses
incurred in taking such action shall pay to Wyeth either (a) if reasonable
royalties are recovered, the greater of (x) the royalty Wyeth would have been
entitled to receive under Article 6 hereof had such allegedly infringing product
been sold as a Product or Marketed Product under this Agreement or (y) fifty
percent (50%) of the remainder of such Recovery or (b) if lost profits are
recovered, the greater of (x) twenty-five percent (25%) of the remainder of such
Recovery or (y) the royalty Wyeth would have received hereunder on an amount of
Net Sales that would generate a profit for DOV in the amount of the remainder of
such Recovery, and, in the case of either (a) or (b) above, the remaining amount
of such Recovery shall be retained by DOV.
 
14

--------------------------------------------------------------------------------


 
In the event that (i) Wyeth elects not to enforce the Wyeth Secondary Patents
against a third party alleged to be infringing such Wyeth Secondary Patents as a
result of the manufacture, use, import or sale of a Product or Marketed Product
in the Field, (ii) Wyeth does not permit DOV to enforce the Wyeth Secondary
Patents against such third party, (iii) neither Wyeth nor DOV (nor any of DOV’s
Affiliates, licensees or sublicensees) have taken, are taking or plan to take
action against such third party to enforce a Wyeth Primary Patent or a patent
owned or controlled by DOV or any of DOV’s Affiliates, licensees or
sublicensees, and (iv) during a given calendar quarter the units of the
allegedly infringing product being sold in the country where such infringement
is occurring amount to twenty-five percent (25%) or greater of the sum of the
units of Product, Marketed Product and such allegedly infringing product being
sold in such country, then the royalty payable by DOV to Wyeth under Article 6.3
hereof for sales made in such country during such calendar quarter shall be
reduced to fifty percent (50%) of the royalty that would otherwise be payable
under Article 6.3 hereof with respect to sales during such calendar quarter of
Product or Marketed Product in the country where such infringement is occurring.
 

12.2.
DOV Patents.

 

(i)
Prosecution and Maintenance. DOV shall be responsible, at its own expense, for
the preparation, filing, prosecution and maintenance (including, without
limitation, any interferences, oppositions, reissue proceedings and
reexaminations) of the DOV Patents. Wyeth shall reasonably consult with DOV with
respect to the preparation, filing, prosecution and maintenance of the DOV
Patents. DOV shall keep Wyeth advised of the status of such activities and shall
also inform Wyeth in a timely manner of any material communications DOV receives
from the relevant patent office with respect to such activities. DOV shall give
notice to Wyeth of any desire to cease preparation, filing, prosecution or
maintenance of any DOV Patent on a country-by-country basis, and in such case,
to the extent not in conflict with DOV’s obligations under any agreement under
which DOV has licensed such DOV Patent to a third party for use in the Field (as
of the Signature Date or thereafter), Wyeth shall have the right to elect to
continue preparation, filing, prosecution and maintenance of such DOV Patent. In
the event that Wyeth elects to continue any such activities for such DOV Patent,
Wyeth shall reasonably consult with DOV with respect thereto and shall consider
in good faith Wyeth’s reasonable views with respect to such activities, and DOV
agrees to transfer to Wyeth all information reasonably requested by Wyeth for
Wyeth to conduct such activities and to otherwise reasonably cooperate with
Wyeth in such actions. Wyeth shall keep DOV advised of the status of such
actions and shall also inform DOV in a timely manner of any material
communications Wyeth receives from the relevant patent office with respect to
such activities. Each party shall bear its own costs with respect to any
preparation, filing, prosecution and maintenance of any DOV Patent for which it
is responsible.

 
15

--------------------------------------------------------------------------------


 

(ii)
Enforcement. Each party shall promptly inform the other party of any suspected
infringement of any of DOV Patents by a third party and provide the other party
with any available evidence of such suspected infringement. DOV shall have the
sole right, but not the obligation, to institute any claim, suit or proceeding
against an infringer or a presumed infringer of the DOV Patents in the Field,
and the first right, but not the obligation, to institute any claim, suit or
proceeding against an infringer or a presumed infringer of the DOV Patents in
the Retained Rights Field. DOV, at its sole expense, shall control the
prosecution of any such suit or claim, including without limitation the choice
of counsel and shall settle or dispose of any such suit or claim, provided,
however, that DOV shall have no right to diminish any of the rights granted to
Wyeth hereunder in settling or disposing of any such claim. Wyeth shall provide
DOV with all reasonable assistance (other than financial), at DOV’s expense,
required to institute and maintain such proceedings.

 
In the event that DOV fails to initiate action to obtain a discontinuance of the
alleged infringement of the DOV Patents as a result of the manufacture, use,
import or sale of a Product or Marketed Product in the Retained Rights Field
within one hundred eighty (180) days after notice is given by one party to the
other of such alleged infringement, Wyeth, at its own expense, shall have the
right, but not the obligation, to institute negotiations or legal proceedings
with respect to such infringement. In such event, Wyeth shall control the
prosecution of any such suit or claim, including without limitation the choice
of counsel and shall settle or dispose of any such suit or claim (subject to
DOV’s involvement), provided, however, that Wyeth shall have no right to
diminish any of the rights retained by DOV hereunder in settling or disposing of
any such suit or claim. DOV shall provide Wyeth with all reasonable assistance
(other than financial), at Wyeth’s expense, required to institute and maintain
such proceedings.
 
16

--------------------------------------------------------------------------------


 
In the event either party enforces the DOV Patents against the manufacture, use,
import or sale of a Product or Marketed Product in the Retained Rights Field,
and obtains any Recovery from the alleged third party infringer, the enforcing
party shall be entitled to retain from such Recovery the costs and expenses
incurred by it in taking action against such third party and the remainder of
any Recovery shall be retained by Wyeth if Wyeth is the enforcing party or paid
to Wyeth if DOV is the enforcing party.
 
Article 13.0  Duration and Termination
 

13.1.
This Agreement shall be binding on the parties as of the day of its execution
but shall have no force or effect until either the parties determine that
notification under Title II of the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, 15 U.S.C. 18a, and the regulations promulgated thereunder, 16 C.F.R.
801.1 et seq., is not required or if the parties determine that such
notification is required, the waiting period shall have expired or been
terminated. If a notification filing is required, the parties shall, at their
own expense, prepare and make all appropriate filings. The parties shall
cooperate in the antitrust clearance process and hereby agree to furnish
promptly to the FTC and the Antitrust Division of the Department of Justice such
additional information reasonably requested by them in connection with such
filings. In the event that the waiting period has not expired or been terminated
within six (6) months after the date of signature of this agreement by both
parties, the parties shall revert to their status before signing and this
agreement shall be of no force and effect, except for Articles 7, 10, and 11,
which shall survive pursuant to their terms. Thereafter, the Agreement shall
continue in full force and effect on a country by country basis until the later
of (i) subject to Article 12.1(iii), the last to expire of any valid and
enforceable claims that are now issued or that issue at any time during the term
of this Agreement under the Wyeth Patents in such country covering the use or
sale of Marketed Product sold in such country, or (ii) a period of ten (10)
years following the launch of Marketed Product by DOV or any of its
sublicensee(s) in such country.

 

13.2.
Upon expiration of this Agreement with respect to a Marketed Product in a
country of the Territory, the obligations of the parties under Article 3.4 with
respect to such Marketed Product in such country shall no longer apply and DOV
shall be deemed to have a fully-paid, royalty-free, non-exclusive license with
the right to make or have made, use or sell Product and Marketed Product in such
country as well as to freely utilize all data generated hereunder or received
from Wyeth by DOV without DOV’s having further obligation to Wyeth, except for
maintaining confidentiality as required by Article 7.1 of this Agreement and
performing any obligations that survive expiration of this Agreement in
accordance with Article 18.7.

 

13.3.
Subject to Article 18.7, DOV shall be free to terminate its rights and
obligations under this Agreement and surrender and return to Wyeth all rights
acquired by DOV hereunder at any time upon ninety (90) days’ prior written
notice to Wyeth at which time all license rights granted by Wyeth to DOV
hereunder shall come to an end. Upon Wyeth’s request after any such termination,
DOV shall assign to Wyeth all regulatory filings and approvals pertaining to any
Product or Marketed Product and transfer to Wyeth all data and information in
DOV’s possession in connection therewith. Such termination shall have no affect
on the licenses granted by DOV to Wyeth under Article 2.4 (subject to Article
3.4).

 
17

--------------------------------------------------------------------------------


 

13.4.
In the event that a party hereto breaches any material condition herein
contained, the other party may provide a formal written notice of such breach,
requesting rectification within a sixty (60) day period from the date of receipt
of such notice. The party alleged to be in breach of this Agreement shall either
submit a commercially reasonable plan for rectification within forty-five (45)
days of receipt of notice (if the breach cannot be rectified within the sixty
(60) day period), or take appropriate steps to remedy the breach if capable of
remedy within such sixty (60) day period. If within the said sixty (60) day
period neither the aforesaid plan has been submitted, nor the breach cured, the
party alleging breach shall then be entitled to terminate this Agreement,
thereby surrendering all rights granted to it hereunder, by written notice to
the other party, such termination having immediate effect. Upon Wyeth’s request
after any such termination by Wyeth, DOV shall assign to Wyeth all regulatory
filings and approvals pertaining to any Product or Marketed Product and transfer
to Wyeth all data and information in DOV’s possession in connection therewith.
Any termination under this Article 13.4 shall have no affect on the licenses
granted to Wyeth under Article 2.4 (subject to Article 3.4).

 

13.5.
This Agreement may be terminated at once by Wyeth giving notice to DOV if DOV
has committed an act of bankruptcy or an order is made or resolution passed for
the winding up of DOV. Upon Wyeth’s request after any such termination by Wyeth,
DOV shall assign to Wyeth all regulatory filings and approvals pertaining to any
Product or Marketed Product and transfer to Wyeth all data and information in
DOV’s possession in connection therewith. Any termination under this Article13.5
shall have no affect on the licenses granted by DOV to Wyeth under Article2.4
(subject to Article3.4).

 

13.6.
In the event this Agreement is terminated prior to its full term pursuant to
Article 13.3 by DOV or pursuant to Articles 13.4 or 13.5 by Wyeth, DOV shall
within thirty (30) days of such event transfer to Wyeth all information, data
and know-how of any kind relating to each Product and shall authorize the
transfer of all governmental approvals for the Product to Wyeth, in addition to
DOV’s right derived from all license agreements between DOV and its third party
partners relative to Product and Marketed Product.

 
Article 14.0  Reports and Notices
 

14.1.
Upon Wyeth’s request, DOV shall provide Wyeth an annual report summarizing the
stage of development relating to the Product. Such report shall be provided
within thirty (30) days of each December 31 during the term of this Agreement.

 

14.2.
DOV shall notify Wyeth in writing within fifteen (15) days after achieving an
event that would require that a Scheduled Payment be paid by a third party to
DOV, or by DOV to Wyeth, with respect to a Product.

 

14.3.
Not later than sixty (60) days following the end of each quarter, DOV will
provide Wyeth with a report summarizing the Net Sales of Marketed Product in
each country in the Territory made by DOV or a third party sublicensee of DOV.
Such reporting shall begin following the first sale of Marketed Product in the
Territory.

 
18

--------------------------------------------------------------------------------


 

14.4.
Any notices or reports required or permitted to be given under this Agreement
shall be sent by certified or registered mail, or by an equivalent service that
provides verification of delivery, return receipt requested to the respective
party at the address stated below or such address as to which the parties are
subsequently appropriately notified:

 
If to Wyeth:             Wyeth Pharmaceuticals
500 Arcola Road
Collegeville, PA 19426
Attn: Senior Vice President, Licensing
 
With a copy to:
 
Wyeth Pharmaceuticals
500 Arcola Road
Collegeville, PA 19426
    Attn: Vice President and Chief Counsel, Global Business Development
 
If to DOV:               DOV Pharmaceutical, Inc.
150 Pierce St.
Somerset, NJ 08873
Attn: President
 
Article 15.0  Assignment
 

15.1.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and the successors to substantially the entire business and assets of the
respective parties hereto. Notwithstanding the foregoing, either party may void
this Agreement if the Agreement is assigned for the benefit of a creditor. This
Agreement shall not be assignable by either party (except to an Affiliate, or in
connection with the acquisition (whether by merger, consolidation, sale or
otherwise) of a party or that part of such party’s business to which this
Agreement relates), without the prior written consent of the other party; any
other attempted assignment is void.

 
Article 16.0  Applicable Law
 

16.1.
This Agreement shall be governed by and construed according to the laws of the
State of New Jersey, USA.

 
Article 17.0  Force Majeure
 

17.1.
None of the parties shall be responsible for failure or delay in the performance
of any of its obligations hereunder due to Force Majeure. Force Majeure shall
mean any circumstance that, due to an event or a legal position beyond the
party’s reasonable control, renders impossible the fulfillment of any of the
party’s obligations hereunder, such as, but not limited to, acts of God, acts,
regulations, or laws of any government, war, civil commotion, destruction of
facilities or materials by fires, earthquakes, or storms, labor disturbances,
shortages of public utilities, common carriers, or raw materials, or any other
cause, or causes of similar effects, except, however, any economic occurrence.
During any such case of Force Majeure, this Agreement shall not be terminated,
but only suspended and the party so affected shall continue to perform its
obligations as soon as such case of Force Majeure is removed or alleviated.

 
19

--------------------------------------------------------------------------------


 
Article 18.0  Miscellaneous
 

18.1.
This Agreement and the Schedule and Exhibits hereto constitute the full
understanding and entire Agreement between the parties and supersede and replace
any and all prior oral or written understandings and agreements with respect to
the subject matter hereof, including, without limitation, the Prior Amended and
Restated License Agreement. This Agreement shall not be effective until duly
signed by officers of both Wyeth and DOV. No terms, conditions, understandings
or Agreements purporting to modify, amend or vary this Agreement shall be
binding unless made in writing and signed by the parties hereto. It is mutually
agreed that no party has relied upon any representations or statements of any
third party except as stated herein.

 

18.2.
The invalidity or unenforceability of an Article or any part of an Article of
this Agreement in any jurisdiction shall not cause the invalidity of the whole
Agreement as to such jurisdiction, and shall not affect the validity or
enforceability of such Article or such part of an Article in any other
jurisdiction. The parties shall replace any Article or part of an Article found
invalid or unenforceable by alternative provisions that shall be as similar as
possible in their conditions with regard to their spirit and commercial effect.
If this Agreement in any jurisdiction is found to be invalid or unenforceable,
the parties shall replace it by an alternative agreement that shall be as
similar as possible in its conditions with regard to its spirit and commercial
effect.

 

18.3.
The failure of either party on any occasion to require the performance by the
other of any provision hereof shall not affect the right of such party to
enforce the same on a subsequent occasion. The waiver by either party of any
breach of any provision hereof shall not be construed to be a waiver of any
succeeding breach of that or any other provision or a waiver of the provision
itself.

 

18.4.
This Agreement shall not constitute either party as the joint venturer, legal
representative or agent of the other party for any purpose whatsoever. Neither
party shall have any right or authority to assume or create any obligation or
responsibility for or on behalf of the other party or to otherwise bind the
other party.

 

18.5.
The parties recognize that this is a master Agreement covering a number of
countries. If for any country in the Territory it becomes necessary to execute a
separate instrument for such country in order to satisfy local regulatory
requirements, the parties shall execute such further instrument that shall to
the extent permitted by the laws of the country conform to the terms and
conditions of this Agreement.

 

18.6.
This Agreement and the Schedule and Exhibits hereto are originally prepared and
signed in the English language. If any translation into any other language is
legally required for purposes of governmental filings, the parties shall arrange
for such translation, and the costs thereof shall be borne by the party legally
required to make such filing. In the event of any question or dispute as to the
meaning or interpretation of any term, condition or provision of this Agreement,
or any Schedule or Exhibit hereto, the English language version shall in all
events govern for all purposes whatsoever.

 
20

--------------------------------------------------------------------------------


 

18.7.
Termination of this Agreement for any reason, or expiration of this Agreement,
shall not affect: (i) obligations, including the payment of any Scheduled
Payments or royalties that have accrued as of the date of termination or
expiration and (ii) rights and obligations that, from the context thereof, are
intended to survive termination or expiration of this Agreement, including,
without limitation, Articles 2.2, 2.4, 3.4, 8.2-8.4, 14.2 (with respect to
activities occurring prior to such expiration or termination), 14.3 (with
respect to activities occurring prior to such expiration or termination) and
14.4 and Articles 6 (with respect to any payments resulting from activities
arising prior to such expiration or termination), 7, 10, 11, 15, 16 and 18.

 

18.8.
This Agreement is executed simultaneously in counterparts, each of which shall
be deemed an original, but all of which shall constitute but one and the same
instrument.

 
[remainder of this page intentionally left blank]
 
21

--------------------------------------------------------------------------------


 
WYETH HOLDINGS CORPORATION
   
DOV PHARMACEUTICAL, INC.
               
/s/ Ronald W. Alice
   
/s/ Scott Myers

--------------------------------------------------------------------------------

NAME: Ronald W. Alice
   

--------------------------------------------------------------------------------

NAME: Scott Myers
TITLE: Vice President
   
TITLE: Senior Vice President
DATE: December 7, 2006
   
DATE: December 7, 2006

 
 

--------------------------------------------------------------------------------


 
SCHEDULE 1
 
PRODUCTS
 
CL 273,547
 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Wyeth Patents


United States
 
U.S. 4,521,422 - expires 6/23/2003
 
U.S. 4,900,836 - expires 2/13/2007
 

--------------------------------------------------------------------------------



EXHIBIT B
 
DOV Patents



--------------------------------------------------------------------------------


 